Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on August 8, 2022 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10, 24-26, 29, 30 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arakida et al. (US 2005/0047716 A1) in view of Kling (US 2001/0024559 A1) further in view of Vernooy et al. (US 2010/0142881 A1) and further in view of Matsuoka et al. (7,680,367).
Regarding claim 1, Arakida discloses an integrated chip comprising: a package substrate including a plurality of first layers (layers of pure clad 12 in Figs. 5-6B) and a plurality of second layers (layers in which waveguides 20 and 24 are disposed), each second layer being disposed between a respective adjacent pair of the first layers; a transceiver unit (30, 32) disposed above the package substrate (the limitation “above” depends on the orientation of the device or the perspective from which it is viewed; thus the module as shown in Figs. 5-6B will be interpreted as flipped upside down); and a waveguide unit (20, 24) including a plurality of waveguides having top and bottom walls formed in the first layers of the package substrate and sidewalls formed in the second layers of the package substrate, wherein the waveguide unit conveys electromagnetic radiation in parallel between each of the waveguides, wherein the plurality of waveguides are stacked along a same center line (see Fig. 6B showing waveguides 20 and 24 stacked along the same center line) in a direction transverse to the direction of a length of the package substrate (see Fig. 6B) to narrow an area occupied by the waveguide unit, wherein the plurality of waveguides have increasing widths in a direction from a top of the waveguide unit at which the transceiver unit is disposed (in the flipped orientation, the elements 30 and 32 which make up the transceiver unit would be at the top of the waveguide unit) to a bottom of the waveguide unit (waveguide 20 has a larger width than waveguide 24).
Still regarding claim 1, Arakida teaches the claimed invention except for the waveguide unit transmitting frequencies outside of a visible spectrum.  Kling discloses a chip structure comprising a package substrate including a plurality of layers, and a waveguide unit formed in the package substrate wherein the waveguide unit transmits frequencies outside of a visible spectrum in paragraph 0003.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a waveguide unit transmitting frequencies outside of a visible spectrum as disclosed by Kling in the device of Arakida for the purpose of using the device in a wider range of applications.
Still regarding claim 1, the proposed combination of Arakida and Kling teaches the claimed invention except for the waveguides being dielectric waveguides.  Vernooy discloses an integrated chip comprising a package substrate (28 in Fig. 2) having a dielectric waveguide (34) having a dielectric constant that is larger than that of a dielectric constant of the surrounding material, wherein the waveguide conveys electromagnetic radiation in parallel between the waveguide in paragraph 0021.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a dielectric waveguide as disclosed by Vernooy in the device of the proposed combination of Arakida and Kling for the purpose of transmitting electromagnetic signals in a broader spectrum.
Still regarding claim 1, the proposed combination of Arakida, Kling and Vernooy teaches the claimed invention except for three or more waveguides.  Matsuoka discloses a package substrate (Fig. 7) including a plurality of first layers (25 in Fig. 2A) and a plurality of second layers (13), each second layer disposed between a pair of the first layers; and a waveguide unit including a plurality of three or more waveguides (13a, 13b, 13c) having top and bottom walls formed in the first layers of the substrate and sidewalls formed in the second layers of the substrate, the waveguide unit conveying electromagnetic radiation in parallel between each of the waveguides.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use three or more waveguides as disclosed by Matsuoka in the device of the proposed combination of Arakida, Kling and Vernooy for the purpose of increasing a density of the integrated chip.  
Regarding claim 6, Arakida discloses an interposer (material of substrate 10) disposed between the package substrate and the transceiver unit having a plurality of interconnects (regions transmitting the signal will act as optical vias interconnecting the devices 30, 32 and the waveguides 20, 24).
Regarding claim 10, the proposed combination of Arakida, Kling, Vernooy and Matsuoka teaches the claimed invention except for the material to be conductive.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the waveguides from a conducting material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding claims 24, 26, 29 and 30, Arakida discloses the waveguides having similar cross-sectional shapes in Fig. 6B.  The proposed combination of Arakida, Kling, Vernooy and Matsuoka teaches the claimed invention except for specifically stating the waveguides having the same cross-sectional shape or the same width-to-height ratio.  However, one of ordinary skill in the art at the time of the invention would have found it obvious to form the waveguides with the same cross-sectional shape or the same width-to-height ratio in order to simplify the manufacturing process and to ensure consistent optical guiding amongst the waveguides.  
Regarding claim 25, the proposed combination of Arakida, Kling, Vernooy and Matsuoka teaches the claimed invention except for specifically stating the width compared to the height.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed width to height ratio in order to reduce the height of the device, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 32, Arakida further discloses a shield unit (cladding layers surrounding optical waveguides 20 and 24) in Figs. 5-6B which is configured to minimize crosstalk between the waveguides (cladding material confines the optical signals to their respective waveguides thus reducing crosstalk) and couple the waveguides to a ground (substrate 10).  

Claims 3-5 and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arakida et al. (US 2005/0047716 A1) in view of Kling (US 2001/0024559 A1), further in view of Vernooy et al. (US 2010/0142881 A1), further in view of Matsuoka et al. (7,680,367) and further in view of Wang et al. (US 7,639,912).
Regarding claims 3-5 and 31, the proposed combination of Arakida, Kling, Vernooy and Matsuoka teaches the claimed invention except for a coupling unit.  Wang discloses a coupling unit (132 in Fig. 3) formed in a layer of a package substrate (110), the coupling unit being configured to couple a first electrical signal (signal transmitted through electrical via 175) generated by a transceiver unit (128) to a waveguide unit (180’) as electromagnetic radiation, the waveguide being in a second layer.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a coupling unit as disclosed by Wang in the device of the proposed combination of Arakida, Kling, Vernooy and Matsuoka for the purpose of converting an electrical signal to an optical signal to be transmitted by the waveguide.  Further, one having ordinary skill would find it obvious to use a second coupling unit formed at the second end of the waveguide unit to couple a signal out of the waveguide.  Still further, Arakida discloses a shield unit (cladding layers surrounding optical waveguides 20 and 24) in Figs. 5-6B which is configured to minimize crosstalk between the waveguides (since cladding material confines the optical signals to their respective waveguides thus reducing crosstalk) and couple the waveguides to a ground (substrate 10).  One having ordinary skill in the art would find it obvious to form the coupling units between the waveguide layer and the shield unit in order to further reduce crosstalk.

Claims 34, 35 and 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arakida et al. (US 2005/0047716 A1) in view of Kling (US 2001/0024559 A1), further in view of Vernooy et al. (US 2010/0142881 A1), further in view of Matsuoka et al. (7,680,367) and further in view of Mule et al. (US 2002/0136481 A1).
Regarding claims 34, 35 and 37-40, the proposed combination of Arakida, Kling, Vernooy and Matsuoka teaches the claimed invention except for the specific dielectric material.  Mule discloses a package substrate (100 in Fig. 1C) comprising a dielectric waveguide (130) which comprises silicon nitride or a porous silicon dioxide in paragraph 0048.  Since all of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a dielectric material as disclosed by Mule in the device of the proposed combination of Arakida, Kling, Vernooy and Matsuoka for the purpose of enhancing the process compatibility with other materials or fabrication processes.

Response to Arguments
Applicant's arguments, see pages 8-10, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        October 13, 2022